
	

115 SRES 564 IS: Expressing the sense of the Senate that President Donald Trump should hold the Government of the Russian Federation accountable for its interference in the 2016 United States election and ensure that the United States is prepared to counter future attempts at election interference.
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 564
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Graham (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that President Donald Trump should hold the Government of the
			 Russian Federation accountable for its interference in the 2016 United
			 States election and ensure that the United States is prepared to counter
			 future attempts at election interference.
	
	
 Whereas it is the unanimous opinion of the United States intelligence community under both the Administration of President Barack Obama and the Administration of President Donald Trump that the Government of the Russian Federation interfered in the 2016 United States election; and
 Whereas it is the unanimous opinion of the intelligence community that the Government of the Russian Federation will interfere in the 2018 United States election and in future elections of the United States: Now, therefore, be it
		
	
 That it is the sense of the Senate that President Donald Trump— (1)should use every opportunity and every tool at his disposal, including the upcoming summit with the President of the Russian Federation Vladimir Putin, to hold the Government of the Russian Federation accountable for its attempts to undermine democracy in the United States and abroad;
 (2)should ensure that the United States Government is prepared to counter future attempts to interfere in United States elections; and
 (3)must clarify to President Putin that if the Government of the Russian Federation continues to interfere with democracy in the United States, it does so at its own peril.
			
